Citation Nr: 0717645	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for open angle glaucoma of 
the right eye.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty from February 1975 to July 
1975, from February 1991 to March 1991, from September 1992 
to March 1993, in addition to periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is warranted, even though 
such action will, regrettably, delay a final decision. 

First, this case must be remanded to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VA has not yet 
provided the veteran with notice that fully complies with the 
above criteria concerning the claim for entitlement to 
service connection.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if 
service connection is granted on appeal.  38 C.F.R. § 
3.159(b)(1) (2006).  Such action must be taken on remand.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002); 38 C.F.R. § 3.6 (2006).  

The Board notes that the veteran was diagnosed as having open 
angle glaucoma of the right eye during a period of active 
duty for training from October 18, 1998, to October 30, 1998.  

The RO should seek verification of all periods of ACDUTRA and 
INACDUTRA and should also request all service medical records 
pertaining to the veteran's periods of ACDUTRA and INACDUTRA.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Upon a review of the record, the Board has 
determined that a VA eye examination is necessary in this 
case in order to obtain a medical opinion regarding whether 
the veteran's open angle glaucoma of the right eye pre-
existed service and was aggravated thereby or whether the 
disease first manifested in service, to include during a 
period of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006).  In 
particular, VA must send a notice that 
informs the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that 
the claimant is expected to provide; and 
(4) must ask the claimant provide any 
evidence in his possession that pertains 
to the claim.  In addition, the letter 
must explain the information or evidence 
needed to establish a disability rating 
or an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.

2.  The AMC should verify all periods of 
ACDUTRA and INACDUTRA and request the 
veteran's service medical records from 
his periods of ACDUTRA and INACDUTRA.  
All records/responses received should be 
associated with the claims file.

3.  VA should arrange for the veteran to 
be afforded an eye examination to 
ascertain the current nature, extent of 
severity, and etiology of open angle 
glaucoma of the right eye.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.

The examiner should express opinions as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's open angle glaucoma of 
the right eye is related to the veteran's 
periods of active service or ACDUTRA; (2) 
whether it is at least as likely as not 
(50 percent or more probability) that 
open angle glaucoma of the right eye pre-
existed the veteran's periods of active 
service and ACDUTRA (in particular a 
period of ACDUTRA from October 18, 1998, 
to October 30, 1998) and; (3) if the open 
angle glaucoma of the right eye did pre-
exist any period of service, in the 
examiner's opinion, whether it is at 
least as likely as not (50 percent or 
more probability) that the disorder 
increased in severity during any period 
of active military service or period of 
ACDUTRA and if so, whether such increase 
in disability was due to the natural 
progress of the condition.  If the 
condition is found to have increased in 
severity during a period of active 
military service, the examiner should 
specifically address the matter of 
whether the underlying disability, as 
opposed to just the symptoms, worsened 
during such service, especially his 
period of ACDUTRA from October 18, 1998, 
to October 30, 1998.

4.  Following completion of the above 
development, the AMC should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative. The requisite period 
of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for examination may result in the denial of the claim.  38 
C.F.R. § 3.655 (2006).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



